Citation Nr: 0211974	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  96-05 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional cervical spine disability as a result of treatment 
at a Department of Veterans Affairs (VA) facility on March 
25, 1991.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
additional lumbar spine disability as a result of treatment 
at a VA facility on March 25, 1991.



REPRESENTATION

Appellant represented by:	James B. Thomas, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1971 to July 1972.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1995 rating decision by the Roanoke, Virginia, Regional 
Office (RO) of VA which denied benefits under 38 U.S.C.A. 
§ 1151 for additional cervical and lumbar disability as a 
result of treatment at a VA facility.  When this case was 
previously before the Board in August 1997, it was remanded 
for further development.

A personal hearing was held before the undersigned in 
Washington, D.C., in July 1997.


FINDINGS OF FACT

1.  Competent (medical) evidence establishes that in the 
course of therapy by VA in March 1991, the veteran sustained 
an injury resulting in additional disability of the cervical 
spine.

3.  The competent establishes that the veteran does not have 
any additional disability of the lumbar spine as a result of 
the March 1991 VA therapy, or due to the additional cervical 
spine disability.





CONCLUSIONS OF LAW

1.  The criteria for establishing benefits under 38 U.S.C.A. 
§ 1151 for additional disability of the cervical spine based 
on VA treatment in March 1991 are met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (2001).

2.  The criteria for establishing entitlement to benefits 
38 U.S.C.A. § 1151 are not met for additional disability of 
the lumbar spine based on VA treatment in March 1991.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The RO has reviewed this case under the VCAA and implementing 
regulations.  The veteran was advised of this in an April 
2002 supplemental statement of the case.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claims have been considered on the merits.  The record 
includes service medical records, private medical records and 
opinions, VA examination reports and treatment records, and 
incident report.  The veteran was examined several times 
following the August 1997 remand.  The veteran has been 
notified of the applicable laws and regulations.  The rating 
decisions, statement of the case, and supplemental statements 
of the case have informed him what he needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.


Factual Background

VA outpatient records demonstrate that the veteran was seen 
in January 1991 for complaints of numbness in the right 
shoulder and arm.  X-rays showed cervical degenerative 
changes between C-5 and C-7.  He reported a history of injury 
to the back and neck in the late seventies, but no recent 
injury. He worked in construction.  He was seen the following 
week with complaints of neck and shoulder pain.  He was 
referred to rehabilitative medical services and was 
prescribed medication and physical therapy.

During a physical therapy session on March 25, 1991, the VA 
therapist apparently administered the wrong treatment, and 
the veteran sustained an injury from his response to an 
electrical shock while in cervical traction.  He was later 
seen in the emergency room for complaints of increased pain.  
A subsequent MRI showed a herniated disk in his cervical 
spine and surgery was performed in May 1991.  In November 
1991, the veteran was seen for complaints of low back pain.  
Lumbar spinal stenosis and a herniated disk of the lumbar 
spine were diagnosed.  Surgery was performed in May 1992.  
Additional back surgery was performed in June 1993.

A July 1994 memorandum from a VA official, and doctor, at the 
involved facility concluded that improper treatment had been 
administered to the veteran during his therapy session on 
March 25, 1991.  The Focused Review concluded, however, that 
the incident was fairly minor.  The veteran had continued to 
have physical therapy.

A November 1994 affidavit from a patient at the VA who 
witnessed the incident on March 25, 1991 reported that the 
veteran was propelled forward from a seated position when the 
improper treatment was administered.  He further reported 
that the veteran's forward movement was cut short by the 
traction device and the veteran fell to the floor.

In a December 1994 letter, a private doctor retained by the 
veteran's former attorney noted that it was possible that 
nerve root irritation was present prior to the March 1991 
incident based on complaints of pain in the shoulder and arm.  
An x-ray from January 1991 was inconclusive, but May 1991 
Magnetic Resonance Imaging (MRI) showed a ruptured disc.  He 
also opined that it was unlikely that the veteran's lumbar 
radiculopathy was related to the March 1991 incident.  

At a personal hearing before a member of the Board in July 
1997, the veteran testified that he incurred additional neck 
and back disability after improper treatment was administered 
during a physical therapy session at a VA facility on March 
25, 1991.  He reported that when the shock was administered, 
he jumped and fell to the ground while his neck was in 
traction.  He has been unable to work since the surgeries 
performed subsequent to the incident and he currently 
receives Social Security disability benefits.

In August 1997, a private doctor opined that the improper 
physical therapy received by the veteran in March 1991 
resulted in a worsening of his condition.  The physician 
referred to treatment for muscle strain of the cervical neck 
and shoulder.

A VA doctor who had treated the veteran for an extended 
period reviewed x-rays of the cervical spine from January 
1991 and opined in December 1997 that they were inconclusive 
as to the presence of a herniated cervical disc.  If a 
herniated disc was present in January 1991, the March 1991 
incident exaggerated the pre-existing condition.  If there 
was no pre-existing condition, it was conceivable that the 
incident caused the cervical disc herniation.  He did not 
comment regarding lumbar spine disability.

On April 1998 VA examination, the examiner found that the 
veteran's cervical spine problems were "unquestionably" 
aggravated by the improper physical therapy in "December 
1990".  However, the question of whether the lumbar spine 
disability was the result of VA treatment was difficult to 
answer.  The veteran's spinal stenosis could not have 
developed over the interval from injury to diagnosis.  It was 
impossible to  definitely determine if the physical therapy 
incident aggravated the lumbar spine condition.  The examiner 
concluded that the cervical condition was certainly 
aggravated, and the lumbar condition probably aggravated, by 
"December 1990" physical therapy.  Because the examiner 
related the conditions to an event other than the March 1991 
VA treatment, even if it were in error, another opinion was 
required.  [There was no reference to a review of the claims 
file in connection with the examination.]

On March 2000 VA examination, the examiner conducted a 
general examination to evaluate the functional limitations of 
the veteran's spine, but did not offer an opinion as to the 
etiology of any disability.  The same physician re-examined 
the veteran in February 2001.  The claims file was not 
available for review in February 2001, but was requested, and 
the examiner indicated he would provide an addendum upon 
review.  The examiner opined that if the incident in March 
1991 occurred as the veteran described it, it more than 
likely did aggravate his cervical disc disease.  The examiner 
could not state that the disease would have progressed to the 
same point without the incident.  He did not address the 
etiology of a lumbar spine disability.

In February 2002, the February 2001 VA examiner reviewed the 
claims file in its entirety and offered an addendum to the 
February 2001 report.  He noted that the veteran had a 
preexisting cervical condition, as shown by radiculopathy in 
his right arm.  Following the March 1991 physical therapy 
incident, the veteran's cervical symptomatology increased, 
and surgery was required.  The medical evidence suggested a 
nexus between the treatment and the aggravation of the 
underlying cervical problem, and perhaps some acceleration of 
the disease process.  The examiner also opined that the 
lumbar disability was not related to the March 1991 physical 
therapy incident, nor did the cervical spine disability 
result in the lumbar spine problem.  The delay between the 
March 1991 incident, and resulting May 1991 surgery, and the 
first manifestation of lumbar complaints was too great.

Analysis

If a veteran suffers disability or additional disability as 
the result of VA hospital care, medical or surgical 
treatment, or examination, and such disability is not the 
result of his own willful misconduct, compensation for the 
disability is warranted.  In determining whether any 
additional disability resulted from a treatment-related 
injury, the veteran's physical condition immediately prior to 
the injury on which the claim for compensation is based will 
be compared to the subsequent physical condition resulting 
from the injury, each body part being considered separately. 
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or injury 
for which the treatment was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or aggravation of a disease or injury suffered as a 
result of VA medical treatment, it must be shown that the 
disability is actually the result of such injury, and not 
merely coincidental with it, and that the injury is not a 
necessary consequence of the medical treatment.  "Necessary 
consequences" are those that are certain to result from, or 
intended to result from, the medical treatment.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358.

[In 1997, during the pendency of this appeal, 38 U.S.C.A. 
§ 1151 was amended in 1997 to require a finding of fault on 
the part of the health care providers in order for any 
resulting disability to be compensable.  Departments of 
Veterans Affairs and Housing and Urban Development 
Appropriations Act of 1997, Pub. L. No. 104-204, § 422a, 110 
Stat. 2926 (1997) (codified at 38 U.S.C.A. § 1151 (West Supp. 
2001)). The amendment to the law applies only to claims filed 
on or after October 1, 1997. Because the veteran's claim was 
filed prior to October 1, 1997, his claim is properly 
adjudicated under the law in effect prior to the amendment.]

Establishing entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 requires (1) medical evidence of a current disability; 
(2) evidence of the incurrence or aggravation of an injury as 
the result of VA treatment; and (3) medical evidence of a 
nexus between the claimed injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460 (1999).

The evidence clearly establishes that the veteran received 
improper medical treatment at a VA facility on March 25, 
1991.  He was given a shock therapy when such was not 
prescribed, and which was in fact contraindicated by his 
medical history.  Further, it is not controverted that the 
veteran's cervical and lumbar spine disabilities have  
worsened since March 1991, requiring surgical intervention.  

However, to establish entitlement to benefits under 
38 U.S.C.A. § 1151, the veteran must satisfy all three 
critical elements under that Section, i.e., in addition to 
showing VA treatment and additional current disability, there 
must be competent evidence of a nexus between the VA 
treatment and the current disability.   

Cervical spine disability

All physicians offering an opinion have found that it is more 
than likely that the veteran's pre-existing cervical 
condition was aggravated by the improper March 25, 1991 VA 
treatment.  The incident report did find that any injury was 
minor, but the veteran has sufficiently refuted the medical 
center's version of the incident through submission of the 
statement of a disinterested party.  Contemporary emergency 
room records support the veteran's contention that the shock 
he received, and his physical reaction while in traction, 
were substantial.  Physicians have opined that increased 
and/or  accelerated cervical disability has resulted from the 
VA treatment. 

Competent (medical) evidence amply shows a nexus between the 
veteran's current cervical spine disability and the VA 
treatment/physical therapy he received at a VA facility in 
March 1991.  Therefore, the veteran is entitled to benefits 
under 38 U.S.C.A. § 1151 for the additional cervical spine 
disability.

Lumbar spine disability

By contrast, the preponderance of the competent evidence is 
against the proposition that the veteran's current lumbar 
spine disability was caused by, or increased in severity due 
to, the March 1991 therapy or that it is secondary to the 
additional cervical spine disability.  The sole examiner to 
opine that there was such a nexus stated in April 1998 that 
it was impossible to definitely say whether the lumbar spine 
was aggravated by the therapy, although the pre-existing disc 
condition and stenosis probably were aggravated.  This 
opinion is outweighed in probative value by the two opinions 
which specifically held that the lumbar spine disability was 
not aggravated by VA treatment.  The Board notes that one of 
those opinions was submitted by a doctor retained by the 
veteran and his former attorney, and the other was rendered 
after two examinations of the veteran and a detailed review 
of the claims file.  Moreover, the April 1998 examiner 
related any aggravation to a "December 1990" incident.  
Although this appears to be an inadvertent error, it does 
raise questions as to the competency of the opinion, 
particularly as there is no indication that the April 1998 
examiner reviewed the claims file in conjunction with the 
examination, or was familiar with the accurate facts/medical 
history.  

The preponderance of the evidence establishes that there is 
no relationship between the veteran's increased lumbar 
disability and the March 1991 VA physical therapy.  
Accordingly, entitlement to benefits under 38 U.S.C.A. § 1151 
for additional lumbar disability must be denied.


ORDER

Benefits under 38 U.S.C.A. § 1151 for additional cervical 
spine disability are granted.

Benefits under 38 U.S.C.§ 1151 for additional lumbar spine 
disability are denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

